Citation Nr: 1341444	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for heart disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from May 1962 to June 1965; September 1965 to November 1968; and June 1970 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in July 2012 and May 2013; statements of the case were issued in September 2012 and July 2013; and substantive appeals were received in May 2013 and August 2013.  The Board notes that the May 2013 notice of disagreement with regard to the issue of entitlement to service connection for prostate cancer is additionally construed to be a timely substantive appeal with respect to his claim for entitlement to service connection for a heart disability (in so far as it was received within the one year period from the date of the letter denying his claim).


REMAND

The Veteran was scheduled for a videoconference hearing to take place in December 2013.  However, the Veteran has since submitted a November 2013 correspondence in which he opted to decline the videoconference hearing and instead testify at a Travel Board hearing.  Pursuant to his desire to appear for a Travel Board hearing, this matter must be remanded in order for his hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at his local RO.  Notice of the hearing must be sent to the Veteran at his current mailing address. The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


